                                                             FILED BYPage 1 of 17
Case 1:19-cr-20623-CMA Document 3 Entered on FLSD Docket 09/25/2019             D.C .

                                                                                   SEF 2j 2219
                              U N ITED STA TES DISTRIC T C O U RT                   StD.
                                                                                    c
                                                                                     .kkOlFt
                                                                                           lFl'l-î
                                                                                             LA. lAjj
                                                                                                 MI
                              SOUTHERN DISTRICT OF FLORIDA

                              C ase N o.
                                            18U.S.C.j1349
                                                                            $,
                                                                           ..
                                                                             7.-?kLT
                                                                                   .0dAu ?''  .       .

                                            18U.S.C.j1347
                                            18U.S.C.j2
                                            18U.S.C.j371                                 A OODMAN.
                                            18U.S.C.j982(a)(7)

  UN ITED STA TES O F A M ER ICA

  V S.

  RIC H A RD SA N TO M A LLIA ,

                         D efendant.
                                        /

                                            IN DIC TM EN T

          The Grand Jury chargesthat:

                                   G EN ER AL ALLE G A TIO N S

          Atalltim es m aterialto thislndidm ent:

                                       The M edicare Prozram

                  TheM edicareProgram (ûiM edicare'')wasafederallyfundedprogram thatprovided
  free or below -cost health eare benefits to eertain individuals,prim arily the elderly,blind, and

  disabled.Thebenefitsavailable underM edicarew ere governed by federalstatutesand regulations.

  TheUnited StatesDepartmentofHealth and Human Services(tûHHS''),through itsagency,the
  Centers forM edicare and M edicaid Services (ûtCM S''),oversaw and administered M edicare.
  Individuals who received benefits under M edicare w ere com m only referred to as M edicare

  tsbeneficiaries.''

                  M edicarewasatûhealth carebenetitprogram ,''asdefined byTitle 18,United States
Case 1:19-cr-20623-CMA Document 3 Entered on FLSD Docket 09/25/2019 Page 2 of 17




  Code,Section 24(b),and aûûFederalhealth careprogram,''asdefined by Title42,United States
  Code,Section 1320a-7b(t).
                  M edicare program s covering different types of benefits w ere separated into

  differentprogram ûtparts.'' CûpartA ''ofthe M edicare program covered certain eligible hom e health

  carecostsformedicalservicesprovidedby ahomehealthagency($ûHHA''),alsoreferredtoasa
  tdproviderr''to persons who already qualified for M edicare and w ho additionally required hom e

  health servicesbecause ofan illness ordisability thatcaused them to be hom ebound.

                  CM S did notdirectly pay M edicare Pal'tA claim ssubm itted by M edicare-certified

  HHAS. CM S contracted with differentprivate companies to adm inister the M edicare PartA

  program throughoutdifferentparts ofthe United States.

                  PartB of the M edicare program w as a m edical insurance program that covered,

  am ong otherthings,certain physician and outpatientservices,and otherhealth carebenefits,item s,

  and services.

                  ForFlorida beneficiaries,M edicare PartB 's insurance coverage forphysician and

  outpatientservices and related health care benefits,item s,and selwices was adm inistered by First

  CoastServicesOptions,lnc.(ûcFirstCoasf'),pursuantto acontractwithHHS.
                  Physicians,clinics and otherhealth care providers,including H HA S,thatprovided

  servicesto M edicare beneficiariesw ere ableto apply forand obtain a dtprovidernum ber.''A health

  care providerthatreceived a M edicare providernum berw as able to file claim sw ith M edicare to

  obtain reim bursem ent for services provided to beneticiaries. A M edicare claim w as required to

  set forth, am ong other things, the beneficiary's nam e and M edicare inform ation num ber, the

  servicesthatw ere perform ed forthe beneficiary,the datethatthe servicesw ere provided,the cost

  of the services,and the nam e and providernum ber ofthe physician orotherhealth care provider
Case 1:19-cr-20623-CMA Document 3 Entered on FLSD Docket 09/25/2019 Page 3 of 17




  w ho ordered the selwices.

                                PartA Coverazeand Reeufations
                                         R eim bursem ents

         8.     The M edicare Part A program reim bursed l00% of the allow able charges

  forparticipating H HA Sproviding hom e health care services only ifthe patientqualified forhom e

  health benefits. A patientqualified forhom e health benetitsonly ifthe patient:

                w as contined to thehom e,also referred to as hom ebound;

                was underthe care ofa physician w ho specifically determ ined there wasa need for

  homehealthcareandestablishedthePlanofCare(;ûP.O.C.'');and
                the detennining physician signed a certification statem ent specifying that the

  beneficiary needed interm ittentskilled nursing,physicaltherapy,speech therapy,or a continued

  need for occupationaltherapy'
                              ,the beneticiary was confined to the hom e;that a P.O.C.for

  furnishing servicesw asestablished and periodically review ed'
                                                               ,and thatthe servicesw ere furnished

  while the beneficiary w asunderthe care ofthe physician w ho established the P.O .C .

         9.     H HA S w ere reim bursed under the H om e Health Prospective Paym ent System

  (ûTPS'').UnderPPS,MedicarepaidM edicare-certitiedHHASapredetermined basepaymentfOr
  each 60 daysthatcare w asneeded. This60-day period w as called an Cûepisode ofcare.'' The base

  paymentwas adjusted based on the health condition and care needs ofthe beneficiary. This
  adjustmentwasdonethrough theOutcome and Assessmentlnfonuation Set(CûOASIS''),which
  w as apatientassessm enttoolform easuring and detailing the patient's condition. lfa beneticiary

  w as still eligible for care after the end of the first episode of care, a second episode could

  com m ence. There w ere no lim its to the num berofepisodesofhom e health benefitsa beneficiary

  could receive as long as the beneticiary continued to qualify forhom e health benefits.
Case 1:19-cr-20623-CMA Document 3 Entered on FLSD Docket 09/25/2019 Page 4 of 17




         10.     ln order to be reim bursed, the H H A w ould subm it a Request for A nticipated

  Payment($tlkAP'')and subsequentlyreceiveaportionofitspaymentin advanceofservicesbeing
  rendered. A t the end of a 60-day episode,w hen the final claim was subm itted,the rem aining

  portion ofthe paym entwould be m ade.

                                  R ecord K eeping R equirem ents

         11.     M edicare Pal4 A regulations required H H A S providing services to M edicare

  patientsto m aintain com plete and accurate m edicalrecordsreflecting them edicalassessm entand

  diagnosesoftheirpatients,asw ellasrecordsdocum enting the actualtreatm entofpatientsto w hom

  services w ere provided and for w hom claim s for reim bursem entw ere subm itted by the H HA .

  Thesem edicalrecordswererequired to be sufticiently completeto perm itM edicare to review the

  appropriatenessofM edicare paym ents m ade to the H H A underthe PartA program .

         12.     A m ong the w ritten records required to docum ent the appropriateness of hom e

  health care claims submitted underPal'
                                       tA of Medicare were:(i)a P.O.C.thatincluded the
  physician order, diagnoses, types of services/frequency of visits, prognosis/rehab potential,

  functionallim itations/activitiespenuitted,m edications/treatm ents/nutritionalrequirem ents,safety

  measures/discharge plans,goals,and the physician'ssignature'
                                                             ,and (ii)a signed certitication
  statem entby an attending physician certifying thatthepatientw ascontined to hisorherhom e and

  w as in need ofthe planned hom e health services.

                                 PartB C overage and R eeulations

                 The M edicare Pa14 B program generally w ould pay a substantialportion ofthe cost

  ofthe physician oroutpatientservicesorrelated health care benefits,item s,and servicesthatwere

  m edically necessary and ordered by licensed doctors or other licensed, qualitied health care

  providers.
Case 1:19-cr-20623-CMA Document 3 Entered on FLSD Docket 09/25/2019 Page 5 of 17




         14.    Paym ents under M edicare Part B w ere often m ade directly to the health care

  providerrather than to the patientorbeneticiary. Forthis to occur,the beneficiary w ould assign

  the rightofpaym entto the health care provider. Once such an assignm enttook place,the health

  care providerw ould assum e the responsibility for subm itting claim s to,and receiving paym ents

  from ,M edicare.

         15.    U nder M edicare's rules and regulations, physician and outpatient services and

  related health care benefits, item s, or services m ust be m edically necessary and ordered by a

  licensed doctor or other licensed, qualified health care provider in order to be reim bursed by

  M edicare.

                A health care service that m ay be reim bursed by M edicare under PartB is nail

  debridem ent,w hich involvesthe rem ovalofa diseased toenailbed orviable nailplate. M edicare

  w illreim burse fornaildebridem entservices only w hen certain conditions are m et,such as when

  the patient has m ycosis of the toenailw ith lim ited m ovem entand pain or a secondary infection

  caused by one orm ore m ycotic toenails.

                     T heD efendantand R elated C om panies and Individuals

                SunshineMedicalCareGroup,lnc.(tûsunshine'')wasaFloridacorporationlocated
  at2990 W .Flagler Street,Suite 406,M iam i,Florida,thatpreviously did businessunderthe nam e

  Sunshine M edicaland Pain M anagem ent,lnc.

         18.    EliteHomeCare,LLC (ûkElite'')wasaFloridacompany located at1200 NW 78
  Avenue,//114,D oral,Florida.

                CareFirstHomeHealth Com .CtcareFirsf')wasaFloridacorporation located at
  8242 N W 103 Street,Hialeah G ardens,Florida.
Case 1:19-cr-20623-CMA Document 3 Entered on FLSD Docket 09/25/2019 Page 6 of 17




         20.     D & V HomeHealth Care,Inc.(ûCD & V'')wasaFlorida corporation located at
  8280 N W 27th Street, Suite //516,D oral,Florida.

                 BrothersHomeHealthCare,Inc.(tiBrothers'')wasaFloridacorporationlocatedat
  3900 N W 7951A venue, Suite #569,Doral,Florida.

                 AriamniHomeHealthCorp.(tûAriamni'')wasaFloridacorporationlocatedat2550
  N W 72 A venue,Suite //215,M iam i,Florida.

                 Playa AzulHome Hea1th Care,Inc.(ktplaya Azul'')was a Florida corporation
  located at945 S.W .87thAvenue, M iam i,Florida.

         24.     VentusHomeHea1thLLC (ûsventus'')wasaFloridacompanylocatedat7175S.W .
  8th street, Suite //212,M iam i,Florida.

                 LorenzoServices,lnc.d/b/aMegaHomeHealthCare,lnc.(CûM egaHomeHealth'')
  w as a Florida corporation located at6741 CoralW ay,Suite //38,M iam i,Florida.

         26.     FloridaPatientCareCorp.(C$FPC'')wasaFloridacorporationlocatedat1971NW
  7 Street,M iam i,Florida.

                 D efendantRIC H A RD SAN TO M A LLIA ,a residentofM iam i-D ade County,w as

  a podiatristlicensed to practice m edicine in Florida. M A LLIA w as em ployed as a physician at

  Sunshine from in oraround O ctober2012 through in oraround June 2017.

         28.     Julietle A nais Tam ayo, a resident of M iam i-D ade County,w as an operator of

  Sunshine beginning in or around O ctober2009.

         29.     Jorge Lorenzo w as a residentofM iam i-D ade County.

         30.     lndividual1 w asa residentofM iam i-D ade County.




                                                 6
Case 1:19-cr-20623-CMA Document 3 Entered on FLSD Docket 09/25/2019 Page 7 of 17




                                            CO UN T 1
                   C onspiracy to C om m itH ealth C are Fraud and W ire Fraud
                                         (18U.S.C.j1349)
                 The G eneralA llegations section of this Indictm entisre-alleged and incorporated

  by referenceasthough fully setfol'th herein.

                 From in or around O ctober 2012, and continuing thzough in or around at least

  Septem ber 2018,in M iam i-Dade County,in the Southern D istrictof Florida,and elsewhere,the

  defendant,

                                  R IC H A R D SA NT O M A LLIA ,

  did willfully,thatis,with the intentto furtherthe objects ofthe conspiracy,and knowingly
  combine,conspire,confederate,and agree with JulietteAnaisTamayo,Jorge Lorelzzo,lndividual

  1,and othersknow n and unknown to the Grand Jury,to com m itoffenses againsttheU nited States,

  thatis:

                        to execute a schem e and artifice to defraud a health care benetitprogram

  affecting commerce,asdefinedin Title 18,United StatesCode,Section 24(b),thatis,Medicare,
  and to obtain,by m eansofm aterially false and fraudulentpretenses,representations,and prom ises,

  money and property owned by,and underthe custody and controlotlsaid health care benefit
  program ,in connection w ith the delivery of and paym ent for health care benetits,item s, and

  services,in violation ofTitle 18,United StatesC ode,1347.
                                                          ,and

                 b.     to devise and intend to devise a schem e and artifice to defraud and for

  obtaining m oney and property by m eans of m aterially false and fraudulent pretenses,

  representations,and prom ises, know ing that the pretenses,representations,and prom ises w ere

  false and fraudulent when m ade,and for the purpose of executing the schem e and artifice,did

  know ingly transm itand cause to be transm itted,by m eans ofw ire com m unication in interstate and
Case 1:19-cr-20623-CMA Document 3 Entered on FLSD Docket 09/25/2019 Page 8 of 17




  foreign com m erce,certain w ritings,signs,signals,pictures,and sounds,in violation ofTitle 18,

  U nited States Code,Section 1343.

                                    Purpose ofthe C onspiracy

                ltwasapurpose ofthe conspiracy forRICHARD SANTO M ALLIA and hisco-

  conspiratorsto unlawfullyenrich themselvesby,amongotherthings:(a)solicitingandreceiving
  kickbacks and bribes in return for generating prescriptions forM edicare beneticiariesthatfalsely

  and fraudulently represented thathome health care services were medically necessary; (b)
  subm itting and causing the subm ission of false and fraudulentclaim s to M edicare,via interstate

  w ire com m unication, for services that w ere m edically unnecessary,not eligible for M edicare

  reimbursement,andnotprovided;(c)concealingthesubmissionoffalseandfraudulentclaimsto
  M edicareandthereceiptandtransferoffraudproceeds;and (d)divertingfraudproceedsfortheir
  perscmaluse and benefit,the use and benetitofothers,and to furtherthe fraud.

                              M anner and M eans ofthe C onspiracy

         The m annerand m eans by w hich R IC H A R D SA N TO M A LLIA and his co-conspirators

  soughttoaccomplishtheobjectsandpurposeoftheconspiracyincluded,amongotherthings,the
  follow ing:

                R IC H A R D SA N TO M A LLIA falsely certified to M edicare thathe would com ply

  w ith allofM edicare's rules and regulations,including thathe w ould notviolate the federalAnti-

  K ickback Statute orsubm itfalse and fraudulentclaim sto M edicare.

         5.      R IC H A R D SAN TO M A LLIA ,JulietteA nqisTam ayo,lndividual1,and otherco-

  conspirators solicited and received kickbacksand bribes from Jorge Lorenzo and others in return

  for prescribing hom e health care services that w ere m edically unnecessary, not eligible for

  M edicare reim bursem ent,and notprovided.


                                                  8
Case 1:19-cr-20623-CMA Document 3 Entered on FLSD Docket 09/25/2019 Page 9 of 17




                  R ICH A R D SA N TO M AL LIA and his co-conspirators falsified, fabricated,

  altered,and caused the falsification,fabrication,and alteration ofm edicalrecords,to include hom e

  health care orders,face-to-face docum entation,and hom e health certifications and plans of care,

 .tosupportclalm sto M edicareforhomehealth careservicesthatwereobtained through kickbacks
  and bribes,m edically unnecessary,noteligible forM edicare reim bursem ent,and notprovided.

                  R ICH A R D SA NT O M A LL IA , Jorge Lorenzo, and other co-conspirators

  submitted and caused the submission of false and fraudulent claim s, via interstate wire

  com m unication,to M edicare seeking reim bursem entforhealth care benetits,item s,and services,

  including hom e health careand naildebridem ent,thatwereobtained through kickbacksand bribes,

  m edically unnecessary,noteligible forM edicare reim bursem ent,and notprovided.

                  Based on those false and fraudulentclaim s,RIC H A R D SA N TO M A LLIA and

  his co-conspirators caused M edicare to m ake approxim ately $7.73 million in payments to
     Sunshine,Elite,Care First,D & V ,Brothers,A riam ni,Playa A zul,V entus,M ega Hom e Health,

  and FPC.

                  R ICH A R D SAN TO M A LLIA and hisco-conspiratorsdiverted thefraud proceeds

  fortheirpersonaluse and benefit,the use and benetitofothers,and to furtherthe fraud.

           A llin violation ofTitle l8,U nited States Code,Section 1349.
Case 1:19-cr-20623-CMA Document 3 Entered on FLSD Docket 09/25/2019 Page 10 of 17




                                            C O UN TS 2-4
                                         H eaIth C are Fraud
                                         (18U.S.C.j 1347)
                 The GeneralA llegations section ofthis lndictm ent is re-alleged and incorporated

  by reference as though fully setforth herein.

                 From in or around October 2012,and continuing through in or around at least

  Septem ber 2018,in M iam i-D ade County,in the Southern District ofFlorida,and elsewhere,the

  defendant,

                                  RIC H A R D SA N TO M A LLIA ,

  in colm ection w ith the delivery of and paym entforhealth care benefits,item s,and services,did

  know ingly and w illfully execute,and attem ptto execute,a schem e and artitice to defraud a health

  care benefit program affecting com m erce,as defined in Title 18, United States Code,Section

  24(b),thatis,Medicare,and to obtain,by means ofmaterially false and fraudulentpretenses,
  representations,and prom ises,m oney and property ow ned by,and underthe custody and control

  of,said health care benetitprogram .

                                Purpose ofthe Schem e and A rtifice

                 lt was a purpose ofthe schem e and artifice forthe defendantand his accom plices

  tounlawfullyenrichthemselvesby,amongotherthings:(a)submittingfalseandfraudulentclaims
  to M edicare for health care services thatw ere obtained through kickbacks and bribes,m edically

  unnecessary,noteligible forM edicare reimbursement,and neverprovided'
                                                                      ,(b)concealing the
  subm ission of false and fraudulent claim s to M edicare and the receipt and transfer of fraud

  proceeds;and (c)diverting fraudproceedsfortheirpersonaluseandbenefit,theuseandbenefit
  ofothers,and to furtherthe fraud.




                                                  10
Case 1:19-cr-20623-CMA Document 3 Entered on FLSD Docket 09/25/2019 Page 11 of 17




                                     The Schem e and A rtifice

         4.       The allegations contained in the M anner and M eans section of Count 1 are re-

  alleged and incorporated by referenceasthough fully setforth herein asadescription ofthe schem e

  and artifice.

               A ctsin Execution or A ttem pted Execution ofthe Schem e and A rtifice

         5.       O n or aboutthe dates setforth below as to each count,in M iam i-D ade County,in

  the SouthenzD istrictofFlorida,and elsew here,the defendant,

                                  RIC H A R D SA NT O M A LLIA ,

  in connection w ith the delivery of and paym entforhealth care benefits,item s,and services,did

  know ingly and w illfully execute,and attem ptto execute,the above-described schem e and artifice

  to defraud a health care benefitprogram affecting com m erce,asdefined by Title 18,U nited States

  Code,Section 24(b),thatis,M edicare,andtoobtain,by meansofmateriallyfalseandfraudulent
  pretenses,representations,and prom ises,m oney and property owned by,and under the custody

  and controlof,said health care benefitprogram ,in thatthe defendant subm itted and caused the

  subm ission offalse and fraudulentclaim s,which soughtthe identified dollaram ounts,representing

  thatsuch services w ere m edically necessary,eligible for M edicare reim bursem ent,and provided

  to M edicare beneficiaries asclaim ed'
                                       .

C        Approxim ate         Beneficiary                      A pproxim ate
 ount   D                                     ServicesBilled                       Claim N um ber
          ate ofService         Nam e                          Am ountBilled
        A                                     Debridem entof
            ugust25,2015         R.V.          mycoticnails
                                                                  $300.00         591115237231390
         A                                    Debridem entof
             prill2,2016         R.V.          mycoticnails
                                                                  $160.00         590216201006680
        A                                     Debridem entof
            ugust23,2016         R.V.          mycoticnails
                                                                   $50.00         591016244355420


         ln violation ofTitle 18,U nited StatesCode,Sections 1347 and 2.
Case 1:19-cr-20623-CMA Document 3 Entered on FLSD Docket 09/25/2019 Page 12 of 17




                                            C O U NT 5
        C onspiracy to D efraud the U nited States and to R eceive H ealth Care K ickbacks
                                         (18U.S.C.j371)
                The GeneralAllegationssection ofthis lndictm entisre-alleged and incorporated

  by reference asthough fully setforth herein.

                From in or around October 2012,and eontinuing through in or around atleast

  Septem ber2018,in M iam i-Dade County,in the Southelm D istrictof Florida,and elsewhere,the

  defendant,

                                 R ICH A R D SA N TO M A LLIA ,

  did willfully,thatis,with the intentto furtherthe objects ofthe conspiracy,and knowingly
  com bine,conspire,confederate,and agree w ith Juliette Anais Tam ayo,Jorge Lorenzo,lndividual

  1,and othersknown and unknownto theGrand Jury:

                to defraud the United States by impairing,im peding,obstructing,and defeating

  through deceitful and dishonest m eans the law ful govelmm ent functions of the United States

  Departm entof H ealth and H um an Services in its adm inistration and oversight of the M edicare

  program ,in violation ofTitle 18,United StatesCode,Section 371,
                                                                .and

                toviolateTitle42,United StatesCode,Sedion 1320a-7b(b)(1)(B),byknowingly
  and w illfully soliciting and receiving rem uneration,including kickbacksand bribes,directly and

  indirectly,overtly and covertly,in cash and in kind,in return forpurchasing,leasing,ordering,and

  arranging forandrecom m ending purchasing,leasing,and orderingany good,facility,service,and

  item forw hich paym entm ay be m ade in whole and in partunder a Federalhealth care program ,

  thatis,M edicare.

                              PU R PO SE O F TH E C O N SPIR AC Y

                ltw as the purpose ofthe conspiracy for the defendantand his co-conspirators to

  unlawfully enrich themselvesby:(a)soliciting and receiving kickbacksand bribesin return for
Case 1:19-cr-20623-CMA Document 3 Entered on FLSD Docket 09/25/2019 Page 13 of 17




  prescriptionsforhomehealth careservicesforM edicarebeneficiaries;(b)submitlingandcausing
  the subm ission of claim s to M edicare for hom e health care services that hom e health agencies

  purportedtoprovideto Medicarebeneficiaries;and(c)divertingthekickbackproceedsfortheir
  personaluse and benefit,the use and benefitofothers,and to furtherthe kickback schem e.

                      M A NN ER A N D M EA N S O F TH E CO N SPIRA CY

         The m annerand m eans by w hich R IC H A R D SA N TO M AL LIA and his co-conspirators

  soughttoaccomplishtheobjectsandpurposeoftheconspiracyincluded,amongotherthings,the
  follow ing'
            .

                R ICH AR D SA N TO M ALL IA ,Juliette A nais Tam ayo,lndividual 1,and others

  solicited and received kickbacksand bribesfrom co-conspiratorJorge Lorenzo and othersin return

  forhom e health prescriptionsforM edicare beneficiaries.

                Co-conspirators,including Jorge Lorenzo,used the hom ehealth prescriptionsfrom

  R IC H A R D SAN TO M A LLIA to bill M edicare for hom e health care services purportedly

  provided to M edicare beneficiaries.

         6.     RIC H A R D SA NT O M A LLIA ,Juliette A nais Tam ayo,lndividual 1,and others

  diverted the kickback proceeds for theirpersonaluse and benefit,the use and benefit of others,

  and to furtherthe kickback schem e.

                                          O V ER T A CT S

         lnfurtheranceoftheconspiracy,andtoaccomplishitsobjectsandpumose,atleastoneco-
  conspiratorcom m itted and caused to be com m itted,in the Southern D istrictofFlorida,atleastone

  ofthe following overtacts,am ong others:

                On oraboutOctober8,2014,R ICH A RD SA N TO M A LLIA signed aprescription

  forhom e health care servieesforM edieare benetk iary L.C.in return forakickback paym entfrom

  Jorge Lorenzo.
Case 1:19-cr-20623-CMA Document 3 Entered on FLSD Docket 09/25/2019 Page 14 of 17




                 On or about O ctober 10, 2014, R ICH A R D SA N TO M A LLIA signed a

  prescription for hom e health care services for M edicare beneficiary J.R.in retul'n for a kickback

  paym entfrom Juliette A naisTam ayo.

                 On or about O ctober 22, 2014, R IC H A R D SA N TO M A LLIA signed a

  prescription forhom e health care servicesforM edicarebeneficiary O .D .T.in return forakickback

  paym entfrom Jorge Lorerlzo.

         4.      On or about N ovem ber l2, 2014, RIC H A R D SAN TO M A LLIA signed a

  prescription forhom e health care selwices forM edicare beneficiary N .H .in return for a kickback

  paym entfrom Jorge Lorenzo.

         A llin violation ofTitle 18,U nited StatesCode,Section 371.

                                           FO R FEITU RE
                                       (18 U.S.C.j982(a)(7))
                 The allegations contained in this lndictm ent are re-alleged and incop orated by

  reference asthough fully setfol'
                                 th herein forthe purpose ofalleging forfeiture to the U nited States

  ofcertain property in w hich the defendant,RIC H A R D SAN TO M A LLIA ,hasan interest.

                 Upon conviction ofany crim inalviolation alleged in thislndictm ent,the defendant

  shall forfeit to the United States any property,real or personal,that constitutes or is derived,

  directly orindirectly,from grossproceedstraceable to the com m ission ofthe offense,pursuantto

  Titlel8,UnitedStatesCode,Section 982(a)(7).
                 lf any of the propel'
                                     ty described above,as a resultof any act or om ission of any

  defendant'
           .

                        cannotbe located upon the exercise ofdue diligence'
                                                                          ,

                        has been transferred orsold to,or deposited w ith,a third party;

                 (c)    hasbeenplacedbeyondthejurisdictionofthecourt;
 Case 1:19-cr-20623-CMA Document 3 Entered on FLSD Docket 09/25/2019 Page 15 of 17




                 (d)     hasbeensubstantiallydiminishedinvalue;or
                         hasbeen com m ingled w ith otherproperty w hich carm otbe divided w ithout

                         difficulty,

   itisthe intentofthe U nited States ofAm erica to seek forfeiture ofsubstitute property pursuantto

   Title21,UnitedStatesCode,Section 853(p).
          Al1pursuantto Title 18,United StatesCode,Sections982(a)(7),and theproceduresset
   forth in Title 21,United States Code,Section 853,as m ade applicable by Title 18,U nited States

   Code,Section 982(b).

                                                      A TRkE BILL


                                                      F R EPERSON

$ AR
  1+ I
    .
       NASTA
     1 ED FAJTA S ATTORN
                  OORSHAEY
                         N
    O    H ERN D ST lCT O F FLOR ID A


   A LLAN M ED IN A
   A CTIN G D EPUTY CHIEF
   CRIM IN A L D lv lslox ,FR AIJD sEcvrlox
   U .s.D EPARTM EN T o F Ju s-rlcE



   ALEXA N DER TH O R POG O ZELSKI
   TRIA L A TTO RN EY
   CRIM IN AL D IV ISION ,FR AU D SECTION
   U .S.DEPA RTM EN T OF JU STICE




                                                 15
Case 1:19-cr-20623-CMA Document
                           UNITED3 STATES
                                     Entered on FLSD
                                          DISTRI      Docket 09/25/2019 Page 16 of 17
                                                CT CO URT
                                               SO UTHERN DISTRICT O F FLORIDA

UNITED STATES OF AM ERICA                                        CASE NO .

                                                                 C ERTIFICATE O F TRIA L ATTO RNEY.
RICH ARD SANTO M ALLIA,
                                                                 Superseding Case Inform ation:
                                Defendant.         /

CourtDivijion:(selectone)                                        New defendantts)          Yes
'   ?'    M lami             Key W est                           Num berofnew defendants
          FTL                W PB            FTP                 Totalnum berofcounts

                   lhave carefully considered the allegationsofthe indictment,the numberofdefendants,the numberof
                   probablewitnessesand theIegalcom plexitiesofthe Indictment/lnformation attachedhereto.
          2.       lam aware thatthe inform ation supplied on this statem ent willbe relied upon by the Judges ofthis
                   Courtin setting theircalendars and scheduling criminaltrials underthe mandate ofthe Speedy Trial
                   Act,Title28 U.S.C.Section 3161.
                   Interpretvr:      (YesorNo)              No
                   Listlanguage and/ordialect
          4.       Thiscasewilltake 3-5 daysforthe partiestotry.
          5.       Pleasecheck appropriatecategory and typeofoffenselistedbelow:
                   (Checkonlyone)

          I        0 to 5 days                     ?'                   Petty
          11       6to 10 days                                          M inor
          lll      11to 20 days                                         M isdem .
          IV       21to 60 days .                                       Felony             z'
          V        61daysand over                       .
         6.        Hasthiscasepreviouslybeen GledinthisDistrictCourt?                  (YesorNo)   No
           lfyes:Judge                                           CaseNo.
           (Attachcopyofdispositiveorder)
           Hasacomplaintbeenfiledinthismatter?                   (YesorNo)      X0
           lfyes:M agistrateCaseNo.
           Related Iniscellaneousnumbers:
           Defendantts)infederalcustodyasof
           Defendantts)instatecustodyasof
          Rule20 from theDistrictof
           lsthisapotentialdeathpenalty case?(YesorNo)                     No
                   Doesthiscaseoriginate from a matterpending in theCentralRegion oftheU .S.Attorney'sOffice
                   priortoAugust9,2013(M ag.JudgeAlicia0.Valle)?                       Yes         No ?'
          8.       Doesthiscase originate from am atterpending in theNorthern Region U .S.Attorney'sOffice
                   priortoAugust8,2014 (M ag.JudgeShaniekM aynard)?                    Yes         No ë'



                                                                        ALEXANDER THOR POGOZELSKI
                                                                        DOJTRIAL ATTORNEY
                                                                        COURT ID NO.A5502016
    #penaltySheetts)attached                                                                               REV8/l3/2018
Case 1:19-cr-20623-CMA Document 3 Entered on FLSD Docket 09/25/2019 Page 17 of 17



                           UN ITED ST A TES D ISTR IC T C O U RT
                           SO U TH E RN D IST RIC T O F FLO R ID A


                                       PEN A LTY SH EET

  D efendant'sN am e:            RIC H A R D SA N TO M A LLIA

  C aseN o:

  Count#:

     Conspiracv to Com m itHea1th Care Fraud and W ire Fraud

     Title 18sU nited States CodesSection 1349

  *M ax Penaltv: Twentv (20)vears'im prisonm ent

  Count#:

    Conspiracy to D efraud the U nited States and to Receive Hea1th Care K ickbacks

    Title 18.United States Code.Section 37l

  frM ax Penaltv:   Five (5)vears'imprisonment

  Counts #:

     Health Care Fraud

     Title 18,U nited States CodesSed ion 1347

  *M ax Penalty:    Ten (10)vears'imprisonm entasto each count

  Count#:




  *M ax Penalty:

  *Refers only to possible term ofincarceration,does notinclude possible fines,restitution,
  specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
